Citation Nr: 0811567	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-27 785	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas


THE ISSUES

Entitlement to VA compensation for a mental disorder and 
weight loss under the provisions of 38 U.S.C.A. § 1151.

Entitlement to an increased disability rating for bilateral 
pes planus, currently rated as 10 percent disabling.

Entitlement to an increased disability rating for 
labyrinthitis, currently rated as 30 percent disabling.

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.

The veteran and a friend presented sworn testimony in support 
of his claims during a hearing on appeal held by 
videoconference before the undersigned Acting Veterans Law 
Judge in December 2007.  At the time of the hearing, the 
veteran submitted additional documentary evidence for the 
record, along with a signed waiver of RO review.  The 
veteran's claim was advanced on the docket due to his age.  

The Board notes that, although the veteran has raised 
numerous allegations he has indicated should be reviewed 
under 38 U.S.C.A. § 1151, only the claims addressed in the 
issue as listed on the title page of the decision are before 
the Board for appellate review at this time.

The issue of entitlement to an increased disability rating 
for labyrinthitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Further 
consideration as to the dependent issue of entitlement to a 
total disability rating based upon individual unemployability 
is deferred until the REMAND development is completed.



FINDINGS OF FACT

1.  The veteran manifested small variations in his weight 
loss during VA hospitalizations in June and July 2001, 
weighing approximately five pounds less in July 2001 at the 
conclusion of those VA hospitalizations than he weighed at 
the beginning of the first June 2001 VA hospitalization.

2.  The medical evidence establishes that no clinical 
diagnosis of a current psychiatric disorder is assigned to 
the veteran, and providers declined to assign a diagnosis of 
a psychiatric disorder during a July 2001 VA hospitalization, 
although a psychiatric disorder was diagnosed during the 
first two of the three June 2001 and July 2001 VA 
hospitalizations at issue.  

3.  Functional impairment caused by bilateral pes planus is 
best described as moderate, since the veteran experiences 
pain on use of the feet and there is functional limitation of 
the amount of walking and standing in which the veteran can 
engage, but objective findings show that the weight-bearing 
line is medial to the great toe, the tendo achillis does not 
bow inward, and there are no callosities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for weight loss or a 
psychiatric disorder claimed as due to VA hospitalizations in 
June 2001 and July 2001 are not met.  38 U.S.C.A. §§ 1151, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.361 (2007).

2.  A disability evaluation in excess of 10 percent for 
bilateral pes planus is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter

In addition to his claims for increased disability ratings, 
the veteran contends that he was mistreated during a VA 
hospitalization in 2001, causing permanent mental distress 
and significant weight loss.  The RO denied this claim in a 
May 2006 rating decision and notified him of the denial the 
same month.  The veteran filed multiple letters reflecting 
his disagreement with this decision within the subsequent 
year.  The RO issued a Statement of the Case in April 2007 
along with a cover letter informing him that he had to file 
an appeal with the RO within sixty days from the date of the 
SOC.  A substantive appeal was received in May 2007, thus 
perfecting the veteran's appeal to the Board of Veterans' 
Appeals (Board).  

However, in May 2007, the veteran's representative submitted 
a statement signed by the veteran to the effect that the 
veteran desired to cancel all pending appeals.  In a June 
2007 phone call, reduced to writing in a Report of Contact by 
the RO employee who took the call, the veteran denied 
requesting his representative to send that statement and 
expressed a desire to continue with the appeal.  The Board 
finds that this Report of Contact constitutes an adequate 
revocation of the previous withdrawal.  Furthermore, because 
the June 2007 phone call falls within time frame for 
perfecting the appeal as to the 38 U.S.C.A. § 1151 claim, the 
Board finds that the veteran's appeal may continue and that 
jurisdiction to review the appeal properly rests with the 
Board at this point.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  First, proper 
notice must be provided to a claimant before the initial VA 
decision on a claim for benefits and must:  (1) inform the 
claimant about the information and evidence not of record 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Review of the veteran's claims file shows that he was 
informed of these requirements as to the 38 U.S.C.A. § 1151 
claim in an October 2005 letter issued prior to the initial 
rating decision.  The veteran was again notified of the 
criteria specific to a claim under 38 U.S.C.A. § 1151, and 
the three other elements of notice applicable to an initial 
claim, in a March 2006 letter issued after the rating 
decision underlying this appeal was issued.  That letter also 
included notice of the criteria for assigning an effective 
date and disability rating, as required in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The duty to notify the 
veteran as to this claim was met.  

Following submission of a claim for an increased evaluation, 
VA must notify the veteran that the evidence required to 
substantiate the claim includes evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect that worsening has on the claimant's employment 
and daily life , general notice that a disability rating is 
determined by application of the relevant Diagnostic Code, of 
criteria required under the applicable Diagnostic Code or 
under alternate Diagnostic Codes which would not be satisfied 
if the claimant demonstrated a noticeable worsening and 
effects of such worsening on employment and daily life, and 
of the types of medical and lay evidence which may be 
relevant to substantiate such contentions.  See Vazquez-
Flores v. Peake (Vazquez), 22 Vet. App. 37 (2008).  

In this case, the RO advised the veteran, at some length, in 
a June 2005 letter, of the types of evidence he could submit 
to show that his service-connected disabilities had worsened 
and caused unemployability, including informing the veteran 
that he could submit lay statements and employer statements 
or employment information.  

The veteran was informed of the very specific criteria 
utilized for evaluating disability arising from pes planus in 
an August 2006 Statement of the Case, in addition to an 
explanation as to why he did not meet these criteria.  The 
claim for an increased rating was thereafter readjudicated, 
and the veteran was so notified, by a decision issued to the 
veteran in April 2007.  Therefore, notice which fulfills the 
VCAA requirement that the veteran be informed of the 
diagnostic codes and the types of evidence which may be 
relevant to substantiate a claim was provided.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  
This SOC was also sufficient to notify the veteran of any 
criteria for a higher rating which would not be demonstrated 
by a noticeable worsening.  The Board further notes that, in 
this particular case, since entitlement to a higher rating 
for pes planus is based on whether the disability is mild, 
moderate, or severe, the criteria for a higher disability 
rating could be satisfied by evidence of increase in the 
severity of symptoms.  
The correspondence in this case advised the veteran to submit 
evidence as to his employability, but did not clearly state, 
prior to initial adjudication or in the August 2006 SOC, that 
the veteran should submit evidence that the worsening of pes 
planus had on his daily life.  If this notice alone does not 
meet the criteria set forth in Vazquez, the Board finds that 
such notice defect did not prejudice the veteran.  In Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

In this case, VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the Court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication and thus 
the purpose of the fourth notice element was not frustrated.  
Based on the notice letters discussed above, a reasonable 
person could be expected to understand from the notices what 
was needed to substantiate the claims.  The claims file 
establishes that the veteran did understand, either from his 
representative or on the basis of the numerous communications 
sent to him, that he could submit evidence in his possession, 
and that he should provide evidence of the effects of his 
service-connected disability on his daily life.  In a June 
2005 statement, the veteran provided a lengthy description of 
the increased severity of dizziness, although he did not 
provide information about the severity of his pes planus.  
The claims file demonstrates that the veteran submitted 
photographs with lengthy written statements.  Further, there 
is no indication that VA has not obtained all available 
relevant evidence.  The veteran provided oral testimony at 
his December 2007 videoconference.  The veteran's testimony 
at that hearing establishes that there are no additional 
records related to the veteran's pes planus.  Therefore, the 
record establishes that any defects in notice to the veteran 
did not result in prejudice to the veteran or affect the 
fundamental fairness of the adjudication.  

The veteran was also informed generally of the law and 
regulations governing the award of disability ratings and 
effective dates in a December 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VA's duty to notify has thus been satisfied.

The record on appeal contains private and VA medical 
evidence.  All evidentiary development pertaining to the 
veteran's medical status has been accomplished.  The records 
reflecting the disputed VA hospitalizations in June 2001 have 
been obtained and reviewed.  The veteran was provided with a 
comprehensive VA examination pertaining to his pes planus in 
January 2006.  No outstanding records have been identified.  
The veteran has submitted photographs, statements, and oral 
testimony at a hearing.  Thus, the Board finds that the VA's 
duty to assist has been satisfied in this case. 

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996), 
citing Gilbert, 1 Vet. App. at 54.

VA compensation for a mental disorder and weight loss under 
the provisions of 38 U.S.C.A. § 1151

The law provides that compensation shall be awarded for a 
qualifying additional disability or death of a veteran in the 
same manner as if the additional disability or death were 
service connected.  Such is considered a qualifying 
additional disability or death under the law if it is not the 
result of the veteran's own willful misconduct and the 
disability or death was caused by VA hospital care, medical 
or surgical treatment, or examination, and the proximate 
cause of the additional disability or death was:  1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

In determining whether additional disability exists, VA 
compares the veteran's physical condition immediately prior 
to the hospital care or medical treatment upon which the 
claim for benefits is based with the physical condition after 
such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the VA 
medical treatment resulted in the veteran's additional 
disability.  Merely showing that a veteran received care, 
treatment, or examination and that the veteran has an 
additional disability does not establish cause.  38 C.F.R. § 
3.361(c)(1).  Medical treatment cannot cause the continuance 
or natural progress of a disease or injury for which the 
treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. 
§ 3.361(c)(2).  The proximate cause of disability is the 
action or event that directly caused the disability, as 
distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d).

In addition to causation, it must also be shown that (1) VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider, or (ii) that VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  38 
C.F.R. § 3.361(d)(1).  See also VAOPGCPREC 5-01.

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have forseen.  38 C.F.R. § 3.361(d)(2).

Review of the veteran's VA medical records reveals that he 
carries diagnoses of gastroesophageal reflux disease and 
stenosing esophagitis.  A July 1999 
esophagogastroduodenoscopy revealed a hiatal hernia with 
"impressive reflux esophagitis."  He also complained of 
occasional dysphagia and weekly indigestion.  According to an 
August 2000 note, the veteran reported that his weight 
averaged between 175 and 180 pounds, with no loss over the 
previous year.  A February 2001 outpatient treatment note 
reflects that the veteran had changed his diet, drinking 
blends of fruits and omitting fats.  

Review of the evidence of record reveals that the veteran had 
three separate hospitalizations for psychiatric evaluation 
and treatment in June and July 2001.  Upon the first 
admission on June 7, 2001, his weight was measured as 185 
pounds.  On June 9, 2001, his weight was measured as 177.2 
pounds, while on June 16th, his weight was 178.8 pounds.  The 
hospital report reflects that he was initially placed on 
suicide alert status, but he was able to contract for his 
safety and was taken off that status the second day.  An 
initial diagnosis of bipolar disorder, type I, manic, was 
assigned.  Upon evaluation, many of his manic and mood 
symptoms were attributed to his medication, which was 
adjusted, resolving most of the problems.  

His second admission occurred one week after discharge from 
the first hospitalization.  The diagnosis again was of 
bipolar disorder, type I, manic.  His weight was measured as 
183.8 pounds on June 25, 2001.  A nursing note dated June 27, 
2001, reflects that his appetite was good.  Again much of his 
psychiatric symptomatology was attributed to his medication 
and again, his medication was adjusted prior to his 
discharge.

The veteran was again admitted to the hospital for 
psychiatric treatment on July 3, 2001.  At this point, the 
veteran urged the physicians to consider that he had been 
given a psychiatric diagnosis in error and that his problem 
involved domestic problems in that he could not get along 
with his wife.  He also contended that he did not need any 
psychotropic medication.  His weight was measured at 182 
pounds.  Upon further evaluation, the treatment team 
concluded that he did not in fact meet all the diagnostic 
criteria for the bipolar disorder diagnosis and revised his 
diagnosis to reflect that he had been experiencing "manic 
behavior secondary to life stresses," specifically marital 
stress.  His psychotropic medications were tapered under 
medical supervision and then discontinued altogether.  His 
weight on July 7, 2001, was 180.8 pounds.  When he was 
discharged from the hospital, he was given a recommendation 
for marital counseling and he was not taking any psychotropic 
medication whatsoever.  

None of the hospital reports, doctor notes, or nursing notes 
reflects any concern with the veteran's weight or any 
observed weight loss during any of the three 
hospitalizations.  

An esophagogastroduodenoscopy (EGD) conducted in October 2001 
revealed grade IV esophagitis as well as the hiatal hernia.  
A January 2005 EGD showed the hiatal hernia, but disclosed no 
evidence of esophagitis.

According to the report of a general physical examination in 
April 2005, the veteran's weight was 146 pounds and he was 
drinking Ensure.  Blood testing revealed both zinc and iron 
deficiencies, both of which can reduce appetite, according to 
the physician's comment.  The physician noted that the 
veteran' continued to display atypical behavior, and that the 
physician was still uncertain whether the veteran in fact has 
a psychiatric disorder.  

A chart of the veteran's weight and body mass index shows 
that between August 2000 and March 2007, his weight 
fluctuated from a low of 144 pounds (September 2004) to a 
high of 188 pounds (December 2001 through April 2002).  In 
August 2000, he weighed 175 pounds.  During his three 
hospitalizations in June and July 2001, his weight ranged 
from 177 pounds to 185 pounds; he weighed 180 pounds upon his 
discharge from the hospital on July 7, 2001.  Following his 
highest weight in 2002, it appears that he gradually lost 
weight, decreasing steadily over approximately two years, 
until he reached the lowest point in September 2004.  He 
subsequently gained some of the weight back, reaching 150 
pounds in 2007.

Upon thorough review of the evidence of record, the Board 
concludes that the evidence does not support the veteran's 
assertion that he sustained chronic weight loss or acquired a 
mental disorder as a result of the VA hospitalizations in 
June and July 2001.  Review of the recorded weight 
information shows that he in fact reached his highest weight 
in December 2001, subsequent to the VA hospitalizations.  
Although during the time he was hospitalized, his weight 
fluctuated from 185 pounds upon admission to 177 pounds 
merely two days later, the evidence also shows that he had 
regained most of that weight during the hospitalizations, and 
weighed 184 pounds in September 2001.  

It appears that he did experience problems with weight loss 
issues in 2003 and 2004, and then improving after 2005.  
However, there is no medical opinion which attributes the 
significant weight loss the veteran incurred after December 
2001 to the veteran's June 2001 and July 2001 VA 
hospitalizations or to any VA medical treatment provided in 
2001.  Rather, the only medical explanation contained in his 
medical records consists of the comment that his zinc and 
iron deficiencies can cause loss of appetite.  

Although no medical linkage has been recorded by his 
physicians, the Board notes as well that the veteran has 
experienced significant gastroesophageal problems, with 
reflux disease, a hiatal hernia, and esophagitis, over the 
years; and that medical records show he is missing most of 
his teeth.  

Lastly, the Board observes that the veteran does not 
currently have an actual diagnosed current psychiatric 
disorder.  Although atypical behavior is recorded throughout 
his medical records, his physicians have declined to render a 
psychiatric diagnosis.  Indeed, the veteran himself has 
argued vociferously against the idea that he might suffer 
from a psychiatric disability of any kind.  A threshold 
requirement for the payment of VA compensation for any 
disability is that the disability claimed must be shown 
present.  38 U.S.C.A. § 1151.  

Thus, in comparing the veteran's condition immediately prior 
to the hospital care or medical treatment upon which the 
claim for benefits is based with his condition after such 
care or treatment, the Board concludes that no additional 
disability manifested by weight loss or by a psychiatric 
disorder resulted from the veteran's VA hospitalizations in 
June 2001 and July 2001.  38 C.F.R. § 3.361(b).  In the 
absence of proof of that additional disability proximately 
resulted from the VA care at issue, a claim for compensation 
under 38 U.S.C.A. § 1151 cannot be substantiated.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

The veteran also seems to be asserting that VA treatment, 
including failure to monitor prescribed medications properly, 
led to the hospitalizations, weight loss, and diagnosed 
psychiatric disorder at the time of those hospitalizations.  
The veteran clearly expressed, at his December 2007 
videoconference hearing, that he has a sincere belief that 
those VA hospitalizations caused or set in motion the 
problems with weight loss he later experienced.  It is clear 
from his testimony that the veteran had unpleasant 
experiences he considered detrimental to his health during 
the June 2001 and July 2001 VA hospitalizations.

Nevertheless, without medical evidence that the 
hospitalizations resulted in a current weight loss disorder 
or a current psychiatric disorder, the claim for compensation 
under 38 U.S.C.A. § 1151 for weight loss or a psychiatric 
disorder cannot be granted.  There is no clinical evidence 
attributing the veteran's later significant weight loss to 
the veteran's hospitalizations.  As noted above, the clinical 
evidence establishes that, currently, no clinical provider 
has assigned a diagnosis of a psychiatric disorder to the 
veteran's behaviors since the July 2001 VA hospitalization.  

In the absence of medical evidence linking a current weight 
loss or psychiatric disability to the veteran's June 2001 and 
July 2001 VA hospitalizations, the Board has not attempted to 
obtain opinion or evidence as to the cause of the veteran's 
later weight loss or to obtain medical opinion as to whether 
the VA care at issue was negligent, carelessness, or that the 
veteran has a disability which is the proximate result of an 
event not reasonably foreseeable.  The Board notes that, if 
additional disability were present in this case, the Board 
would next consider whether the causation elements required 
for compensation under § 1151 were met.  However, as the 
preponderance of the evidence is against a finding that the 
veteran incurred an additional disability manifested by 
weight loss or a psychiatric disorder during the June 2001 or 
July 2001 VA hospitalizations, causation need not be 
considered.  

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  

An increased disability rating for bilateral pes planus

Service connection for pes planus was granted in a June 1946 
rating decision.  A 10 percent rating was assigned effective 
the day following the veteran's discharge form service and 
has been in effect since that time.  Under governing 
regulation, a disability which has been continuously rated at 
or above any evaluation of disability for 20 or more years 
for VA compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. 
§ 3.951.  The 10 percent rating is thus preserved at that 
level.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating claims for increased ratings, we must evaluate 
the veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  A disability of the musculoskeletal system is 
measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The rating criteria for evaluating pes planus (acquired 
flatfoot) are contained in 38 C.F.R. § 4.71a, Diagnostic Code 
5276, which provides for the assignment of a noncompensable 
evaluation for bilateral pes planus which is manifested by 
mild symptoms relieved by a built-up shoe or arch supports.  
Assignment of a 10 percent rating is warranted when pes 
planus is moderate, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo Achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  For severe pes planus manifested by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, assignment 
of a 20 percent rating is warranted if the severe pes planus 
is unilateral; 30 percent if severe pes planus is bilateral.  
For pronounced pes planus manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
assignment of a 30 percent rating is warranted if the 
pronounced pes planus is unilateral; 50 percent if pronounced 
pes planus is bilateral.

VA surgical treatment records dated in February 2005, just a 
few months prior to the veteran's June 2005 claim, reflect 
that the veteran underwent left total knee arthroplasty for 
progressive left knee pain and progressive varus deformity.  
The history and physical during that admission does not 
reference pes planus or complaints of foot pain.  
Rehabilitation therapy notes reflect that the veteran was 
having difficulty walking, but do not reference pes planus or 
complaints of foot pain, and do not attribute the veteran's 
difficulty walking to his service-connected pes planus.  

A September 2005 outpatient treatment note reflects that the 
veteran fell in the parking lot when he hit his knee on a 
trailer hitch and tripped over the trailer hitch between the 
truck he was to ride in and the trailer behind it.  He did 
not complaint of foot pain.

A list of the veteran's VA appointments from the date of the 
claim for an increased rating for pes planus through 
September 2006 reflects that the veteran was scheduled for 
one podiatric appointment, but the veteran failed to report 
to that appointment.

Review of the veteran's medical records throughout the appeal 
period reveals no complaints or treatment related to pes 
planus whatsoever.  In fact, pes planus is not even included 
in the extensive list of active diagnoses which appears in 
his VA medical chart.  During a March 2007 medical 
appointment, he requested a motorized wheelchair on account 
of his orthostatic dizziness; no mention of pes planus was 
made.  The physician noted that as an ambulatory patient, he 
would not meet the criteria for a VA-provided wheelchair.  

The veteran underwent a VA examination regarding his pes 
planus in January 2006.  The report of the examination shows 
that the veteran complained his feet had been bothering him 
ever since his military service.  He had never been given 
orthotic inserts for his shoes and did not take any 
medication related to his foot pain.  He reported that he had 
pain in his feet to the extent that he had to use a 
wheelchair or a cane for long walks.  He stated he had pain 
in both feet in the anterior plantar surface near the 
metatarsal heads which was of a 4 or 5 severity on a scale of 
10.  

On clinical examination, he had moderate pronation with no 
tenderness on the plantar surface and no pain on range of 
motion.  His medial deviation from the weight bearing line 
was 8 degrees on the left and 14 degrees on the right.  He 
had a normal neurological examination.  There was no edema, 
weakness, or tenderness about the feet.  X-rays were 
interpreted as showing degenerative joint disease in both 
first metatarsophalangeal joints and planovalgus flatfoot.  
The examiner commented that the veteran's flatfoot deformity 
impacts his mobility for walking, which would be limited to 
less than 50 feet and standing would be limited to less than 
15 minutes at a time.  The examiner also commented that he 
was doubtful that orthotic inserts would be helpful to the 
veteran.  The examiner concluded the report by emphasizing 
that the veteran does have functional limitations on standing 
and walking and abnormal weight bearing.  The alignment of 
his Achilles tendon is normal and he does not have pain on 
manipulation of his flatfoot condition.  

During the December 2007 hearing on appeal, the veteran 
discussed his need to use a wheelchair as related to his 
vertigo problems rather than his pes planus.  He also stated 
that he does not have a lot of pain in his feet, because he 
does not spend much time standing on his feet, or walking.  
He also testified truthfully that he experienced no pain in 
his feet when at rest. Although there was pain on use, such 
as with walking. 

Upon review and consideration of the evidence of record, the 
Board finds that the currently-assigned 10 percent disability 
rating best reflects the actual impairment suffered by the 
veteran relating to his bilateral pes planus, including the 
effects of that disability on his everyday life and 
activities.  His symptoms are more nearly analogous to those 
set forth in the criteria for the 10 percent disability 
rating than to the criteria for a higher disability rating.  

The examination report reflects that bilaterally, his weight-
bearing line is medial to the great toe, his Achilles tendon 
is normal, and although he does not have pain on manipulation 
of the feet, he reports having pain on use of his feet, and 
the examiner has confirmed that he has functional limitations 
resulting from his bilateral pes planus.  In conjunction with 
the absolute lack of complaints or findings related to pes 
planus in his VA medical records, and his hearing testimony 
that he does not experience much pain in his feet because he 
avoids standing and walking, the Board finds no evidence 
supporting an increased rating to an evaluation greater than 
10 percent.  

The Board has considered whether a "staged" rating is 
appropriate in this increased-rating claim.  In determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  However, the factual findings and the 
veteran's statements and testimony in this case establish 
that the veteran's pes planus has been stable throughout the 
rating period.  The veteran's testimony establishes that his 
flat feet would preclude standing more than 30 minutes and 
alter his gain, but establish that he had not had any period 
of exacerbation of pes planus.  The evidence in fact reflects 
that the veteran cannot walk without a walker or other 
assistive device because of difficulty with balance due to 
Meniere's disease.  The veteran primarily uses a motorized 
wheelchair, and ambulates little, both because of vertigo and 
imbalance and because of pain status post left knee 
replacement.  The evidence does not show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

The functional impairment which is shown in the evidence of 
record is more nearly analogous to the 10 percent disability 
rating and we therefore hold that the currently-assigned 
10 percent rating is the most appropriate disability rating 
to compensate the veteran for his service-connected bilateral 
pes planus.  The preponderance of the evidence is against the 
claim and the appeal must be denied.


ORDER

VA compensation under the provisions of 38 U.S.C.A. § 1151 
for a mental disorder and weight loss, claimed as incurred 
during VA hospitalizations in June 2001 and July 2001, is 
denied.

A disability rating in excess of 10 percent for bilateral pes 
planus is denied.


REMAND

Further evidentiary development is required prior to 
appellate review of the issue of entitlement to a disability 
rating greater than 30 percent for labyrinthitis.  

Initially, we note that the veteran testified during the 
December 2007 hearing that he had recently gone for treatment 
for labyrinthitis at the VA.  These medical records are not 
currently contained in the claims file.  Any VA medical 
records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Because the veteran asserts that these 
recent medical reports will support his claim for a higher 
disability rating, they must be obtained prior to further 
review.

Additionally, we note that further medical evaluation is 
needed to sort out inconsistencies in the record.  For 
instance, although the veteran testified that his dizziness 
is so severe he spends most of his time in the wheelchair so 
as to avoid falling, private medical evidence in the file 
indicates that he teaches yoga, swims, and is more active 
than is reflected in his hearing testimony.  Other medical 
evidence in the file indicates that at least part of his 
dizziness may have been attributable to medications he was 
taking, as adjusting and discontinuing medications caused his 
dizziness to improve.  In other words, to the extent 
possible, it would be helpful for a physician to identify how 
much of the veteran's dizziness is attributable to his 
service-connected labyrinthitis vs. other nonservice-
connected causes.  


Additionally, we note upon review of the medical evidence 
that some dispute exists as to the veteran's exact diagnosis, 
with some physicians identifying Meniere's disease as the 
cause of the veteran's dizzy symptoms.  Meniere's disease is 
rated under different rating criteria set forth in 38 C.F.R. 
§ 4.87, Diagnostic Code 6205.  This Diagnostic Code provides 
a higher potential schedular disability rating than that 
under which the veteran is currently rated, Diagnostic Code 
6204, which sets forth criteria for rating peripheral 
vestibular disorders.  Thus, resolving the question as to the 
cause of the veteran's dizzy symptoms could yield a higher 
schedular disability rating, if in fact, his disability could 
be more properly classified as Meniere's disease.

Accordingly, the case is REMANDED for the following action:

1.  Even though the veteran has 
previously been sent notice of the 
provisions of the VCAA, it is the Board's 
opinion that the veteran should again be 
provided with notice of VA's duties to 
assist and notify him, set forth in the 
Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007).  In 
particular, the notice should include an 
explanation as to the information or 
evidence needed to demonstrate a 
worsening or increase in severity of 
service-connected disability and the 
effect that worsening has on the 
claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). Further, if the Diagnostic Code 
under which the claimant is rated 
contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the 
claimant demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life (such as a specific 
measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant.  The notice described in this 
paragraph should be issued prior to 
issuance of a supplemental statement of 
the case (SSOC).

2.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran subsequent to April. 2007 for 
inclusion in the file.

3.  The veteran should be afforded a VA 
otolaryngogological examination to 
identify as closely as possible the 
etiology of the veteran's dizziness 
and/or vertigo and to identify the 
currently level of functional impairment 
resulting from this service-connected 
disability.  All tests and studies deemed 
helpful by the examiner should be 
conducted in conjunction with the 
examination.  The claims folder must be 
made available to the examiner for review 
before the examination.  The complete 
rationale for all opinions expressed 
should be fully explained.

4.  After the development requested above 
has been completed, the RO should again 
review the record, adjudicating first the 
claim for an increased disability rating 
for labyrinthitis, to include extra-
schedular consideration as warranted, and 
next the claim for a total disability 
rating.  If either benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




______________________________________________
TRESA M. SCHLECT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


